DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/20/2022 are accepted

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “an analysis unit” in claim 10;
“a calculation unit” in claim 10;
“a determination unit” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim limitation “the analysis unit” in line 5 is indefinite because it is unclear what analysis unit the claim is referring to. 
Furthermore, the claim limitation “the region” in line is indefinite because it is unclear what region the claim is referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mukdadi et al. (US 2013/0029293; hereinafter Mukdadi), in view of Simopoulos (US 2004/0260177).
Regarding claims 1 and 6, Mukdadi discloses a non-invasive ultrasonic gingival tissue diagnosis.  Mukdadi shows a testing method for determining an oral indicator (see abstract), the testing method comprising: acquiring brightness ultrasonic image of a region of an inside of an attached gingiva of a subject (see par. [0017], [0018]; fig. 3; fig. 9A, 9B and 10B), using a measurement probe (see fig. 1, 9A and 9B); acquiring brightness in the ultrasound image (see par. [0028]); determining the oral indicator of the subject by referring to the brightness and a reference of an oral indicator (see par. [0043], [0051], [0053]), wherein the region of the inside of the attached gingiva comprises at least a part of the range from immediately below the epithelium to 1500 um below the epithelium (see par. [0017], [0040], [0041], [0042], [0043], [0051], [0056]).
But, Mukdadi fails to explicitly state acquiring average brightness of the region in the ultrasound image.
Simopoulos discloses ultrasound medical image.  Simopoulos teaching acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see par. [0027], [0028], [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  
Regarding claim 4, Mukdadi shows wherein an acquisition range of the ultrasound image has an area equal to or smaller than 20 mm^2 (see par. [0027], [0031]).
Regarding claim 5, Mukdadi shows wherein the acquiring  the ultrasonic image with ultrasound having a radiation wavelength of 10 to 50 MHz (see par. [0020]).
Regarding claim 8, Mukdadi discloses a non-invasive ultrasonic gingival tissue diagnosis.  Mukdadi shows a method of evaluating a gum care production, the method comprising: using a measurement probe (see fig. 1, 9A and 9B), acquiring an ultrasonic image of an inside of an attached gingiva of a subject before using a gum care product (see par. [0017], [0018], [0043], [0045], [0051], [0053]; fig. 3; fig. 9A, 9B and 10) and an ultrasonic image of the inside of the attached gingiva of the subject after using the gum care product (see par. [0017], [0018], [0043], [0045], [0051], [0053]; fig. 3; fig. 9A, 9B and 10); acquiring ultrasonic brightness images of a region of the inside of the attached gingiva before and after using the gum care product (see par. [0028]), respectively; and determining that the gum care product is effective for gingival constituents when the brightness after using the gum care product increases from the brightness before using the gum care product (see par. [0017], [0018], [0043], [0045], [0051], [0053]), and determining that the gum care product is not effective for gingival constituents when the brightness after using the gum care product decreases from the brightness before using the gum care product (see par. [0017], [0018], [0043], [0045], [0051], [0053]), wherein the region of the inside of the attached gingiva comprises at least a part of the range from immediately below the epithelium to 1500 um below the epithelium (see par. [0017], [0040], [0041], [0042], [0043], [0051], [0056]).
But, Mukdadi fails to explicitly state acquiring average brightness of the region in the ultrasound image.
Simopoulos discloses an ultrasound imaging device.  Simopoulos teaching acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see col. 14, lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  
Regarding claim 9, Mukdadi discloses a non-invasive ultrasonic gingival tissue diagnosis.  Mukdadi shows a method of selecting a gum care method (see abstract), method comprising: using a measurement probe (see fig. 1, 9A and 9B), acquiring brightness ultrasonic images of a region inside of an attached gingiva of a subject before and after gum care, for each kind of gum care (see par. [0017], [0018], [0043], [0045], [0051], [0053], fig. 10); acquiring brightness change before and after care for each kind of gum care from the images (see par. [0017], [0018], [0043], [0045], [0051], [0053], fig. 10); and selecting a gum care method with a large amount of brightness increase before and after care among the brightness changes before and after for each kind of gum care (see par. [0017], [0018], [0043], [0045], [0051], [0053]), wherein the region of the inside of the attached gingiva comprises at least a part of the range from immediately below the epithelium to 1500 um below the epithelium (see par. [0017], [0040], [0041], [0042], [0043], [0051], [0056]).
But, Mukdadi fails to explicitly state acquiring average brightness of the region in the ultrasound image.
Simopoulos discloses an ultrasound imaging device.  Simopoulos teaching acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see col. 14, lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  
Regarding claims 10 and 13, Mukdadi discloses a non-invasive ultrasonic gingival tissue diagnosis.  Mukdadi shows an oral indicator determining device (see abstract), comprising: an image acquisition unit configured to acquire an ultrasound brightness image of a region inside of an attached gingiva of a subject  (see par. [0017], [0018]; fig. 3; fig. 9A, 9B and 10), using a measurement probe (see fig. 1, 9A and 9B); an analysis unit configured to analyze the ultrasonic image (see fig. 1); acquiring ultrasound brightness mode image (see par. [0028]); the analysis unit comprising a calculation unit configured to calculate brightness of the inside of the attached gingiva from the image (see par. [0043], [0051], [0053]), and a determination unit configured to determine an oral indicator by referring to the brightness and a reference of an oral indicator (see par. [0017], [0018], [0043], [0045], [0051], [0053]), wherein the region of the inside of the attached gingiva comprises at least a part of the range from immediately below the epithelium to 1500 um below the epithelium (see par. [0017], [0040], [0041], [0042], [0043], [0051], [0056]).
But, Mukdadi fails to explicitly state acquiring average brightness of the region in the the ultrasound image.
Simopoulos discloses an ultrasound imaging device.  Simopoulos teaching acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see col. 14, lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  

Regarding claim 12, Mukdadi shows wherein the acquiring  the ultrasonic image with ultrasound having a radiation wavelength of 10 to 50 MHz (see par. [0020]).
Regarding claim 15, Mukdadi shows wherein the oral indicator is one or more amount an indicator related to the state of the gingiva (see par. [0017], [0043], [0051], [0053]), an indicator of a symptom of the gingiva (see par. [0017], [0043], [0051], [0053]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mukdadi et al. (US 2013/0029293; hereinafter Mukdadi), Simopoulos et al. (2004/0260177) as applied to claims 1 and 10 above, and further in view of Salmon et al. (“Intraoral ultrasonography: development of a specific high-frequency probe and clinical pilot study”; Clin Oral Invest (2012), pages 643-649; hereinafter Salmon).
Regarding claims 2 and 11, Mukdadi and Simopoulos disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that a tip end of the measurement probe has a diameter of 0.1 to 5mm.
Salmon discloses a probe for intraoral ultrasonography.  Salmon teaches a tip end of the measurement probe has a diameter of 0.1 to 5mm (see right column on page 644).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a tip end of the measurement probe has a diameter of 0.1 to 5mm in the invention of Makdadi and Simopoulos, as taught by Salmon, to provide a suitable size ultrasound probe that can easily be inserted into a patient mouth for imaging. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukdadi et al. (US 2013/0029293; hereinafter Mukdadi), Simopoulos et al. (US 2004/0260177) as applied to claims 1 and 10 above, and further in view of Liew et al. (US 2004/0242987; hereinafter Liew).
Regarding claims 7 and 14, Mukdadi and Simopoulos disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state using a statistical regression formula. 
Liew discloses a method for predicting musculoskeletal disease.  Liew teaches using a regression formula for statistical model (see par. [0093], [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of a regression formula for statistical model in the invention of Mukdadi and Simopoulos, as taught by Liew, to be able to statistical modeling for estimating relationships between different data for diagnosis prediction.  
Response to Arguments
The previous drawing objection has been withdrawn in view of new drawing filed on 05/20/2022.
The previous claim interpretation under 35 USC 112 (f) for claim element “an image acquisition unit” has been withdrawn in view of Applicant’s amendment to claim 10.  The examiner notes that claim 10 still recites claim elements “an analysis unit”, “a calculation unit” and “a determination unit” which still invoke 35 USC 112 (f).
The previous claim objections to claim 1 and 5 has been withdrawn in view of Applicant’s amendments to the claims.
The previous rejection under 35 USC 112 (b) to claims 1, 6, 7, 9, 10, 13, and 14 has been withdrawn in view of Applicant’s amendments to the claim. 
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
The examiner has reviewed the Affidavit-traversing rejections or objection rule 132 filed on 05/20/2022.  Applicant states in the Affidavit the benefit and result of the average brightness of the ultrasound image of the attached gingiva in the ranges from immediately below the epithelium to 1500 um below the epithelium.  The examiner notes that the independent claims do not limit average brightness of the ultrasound image of the attached gingiva in the ranges from immediately below the epithelium to 1500 um below the epithelium. the independent claims merely limits that the region of the inside of the attached gingiva comprises at least a part of the range from immediately below the epithelium to 1500 um below the epithelium, and that the region is not only the range from immediately below the epithelium to 1500 um below the epithelium.  The examiner advises the Applicant to amend the independent claims to remove the phrase “at least a part” and recite that the region of the inside of the attached gingiva comprises the range from immediately below the epithelium to 1500 um below the epithelium
In response to Applicant’s arguments on pages 8-10, with respect to prior art rejection of independent claims, the examiner respectfully disagrees.  The examiner maintains that combined invention of Mukdadi and Simopoulos does disclose all the claim limitation set forth in the independent claims, particularly acquiring average brightness of a region of the inside of the attached gingiva in the ultrasound image, and wherein the region of the inside of the attached gingiva comprises at least a part of the range from immediately below the epithelium to 1500 um below the epithelium.  The examiner notes that prior art Mukdadi does show acquiring brightness ultrasonic image of a region of an inside of an attached gingiva of a subject (abstract par. [0017], [0018], [0040], [0047], [0048], [0051] fig. 3; fig. 9A and 9B disclose imaging using ultrasound of gingival tissue along a region of interest of the jaw based upon obtained ultrasound echo signal data and generating 2D image of the region of interest of the gingival tissue), acquiring brightness of the region in the ultrasound image par. [0028] discloses B-mode ultrasound image of the region of interest of the gingival tissue) and determining the oral indicator of the subject by referring to the brightness and a reference of an oral indicator (par. [0043], [0051], [0053] disclose determining the oral indicator by referring the brightness image and a reference of the indicator).  Furthermore, Fig. 10 and Par. [0042], [0056], [0058] and [0060] disclose generating 3D volume of the region of interest of the gingival tissue, and that the region of interest can be the gingival soft tissue to the bone. 
Furthermore, the examiner notes that the independent claims merely limits that the region of the inside of the attached gingiva comprises at least a part of the range from immediately below the epithelium to 1500 um below the epithelium, and that the region is not only the range from immediately below the epithelium to 1500 um below the epithelium.  As stated above, Mukdadi discloses a region of interest of the jaw based upon obtained ultrasound echo signal data and generating 2D image of the region of interest of the gingival tissue, and that the region of interest can be the gingival soft tissue to the bone (see abstract, par. [0017], [0018], [0040], [0047], [0048], [0051], [0042], [0056], [0058] and [0060]; fig. 3, 9A, 9B and 10).  Therefore, the examiner notes that since the claim merely limits that the region comprises at least a part of the range from immediately below the epithelium to 1500 um below the epithelium and not only the range from immediately below the epithelium to 1500 um below the epithelium, Mukadadi does read on the claim limitation since Makudadi discloses imaging b-mode imaging of a region of interest of gingival tissue volume would comprise at least a part of the range from immediately below the epithelium to 1500 um below the epithelium (see par. [0017], [0040], [0041], [0042], [0043], [0051], [0056] of Makudadi).
The examiner has relied on prior art Simopoulos to teach acquiring average brightness of the ultrasound image and comparing the average brightness with a reference (see col. 14, lines 27-55).  Therefore, the examiner maintains that it would have been obvious to one of ordinary skill in the art to have utilized the teaching of acquiring average brightness of the ultrasound image and comparing the average brightness with a reference in the invention of Mukdadi, as taught by Simopoulos, to provide a better image date for correlation with reference data.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793